DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5-6-22 has been entered.

Election/Restriction
Applicant's comments with respect to Invention I being constructively elected by original presentation (Office action mailed 1-6-22) is on the ground(s) that there is no undue search or examination burden (remarks filed 5-6-22). This is found persuasive and the requirement is hereby withdrawn. Claims 12-14 and 17-20 have been examined.

Claim Objections
Claim(s) 17-18 is/are objected to because of the following informalities: (a) claim 18, line 3, a word (or words) appears to be missing between “adhered” and “an object” and (b) claim 17 does not refer back to a preceding claim (MPEP 608.01(n)) but to a succeeding claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melbye (US 4,604,153) in view of Garrison (US 5,595,403).
Claim 12, Melby teaches a multilayered sheet assembly (Fig4 Fig6; c6 ¶4; c7 ¶2) for forming a sign on an object (c1 L1-20), comprising: 
●a carrier layer (i.e. layer 11 with coating 16; c6 L1-25) including a first side (i.e.
the top) and a second side (i.e. the bottom, Fig4 Fig6), 
●a sign layer (i.e. layer 10 with coating 15; c6, L1-25) that is arranged on the first
side of the carrier layer by way of a first adhesive layer (i.e. adhesive coating 15; c6, L1-25), and 
●a strip layer (i.e. layer 13; c7 ¶2) that is arranged on the second side of the
carrier layer by way of a second adhesive layer (i.e. adhesive coating 20; c7 ¶3) in an adhesively separable manner (c7 ¶1 ¶3).
Wherein:	(aa) the sign layer comprises a sign (i.e. cutout figures 24: letter K and/or letter R
and/or letter O; Fig6; c8 ¶4) having an outer periphery (i.e. the outer edge of one or more of the letters K, R, and O) defined by a peripheral cut (c8 ¶4); and 
(bb) the peripheral cut is arranged through the sign layer and up to, but not
through, said carrier layer (c8 ¶4; Fig6 Fig6a).
Note that the claim limitation of “for forming a sign on an object” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior.
Further for claim 12, Melby demonstrates a strip in Figure 8 including the sign and having a surrounding inner (i.e. inner relative to inside sign) edge that has an enclosed region where the edge of the strip includes both the sign layer and the carrier layer, but not the strip layer (see Figure 8 of Melby below with annotations added by the examiner):

    PNG
    media_image1.png
    664
    764
    media_image1.png
    Greyscale

Claim 12, however, Melby does not teach that the edge is, structurally, a cut edge. 
Garrison teaches a multilayered sheet assembly (Fig2) for forming a sign (i.e. for example, identification card; c1 L1-27), comprising: 
●a carrier layer (i.e. film 23; c2 L47-59) including a first side (i.e. the top) and a second
side (i.e. the bottom; Fig1 Fig2),
●a sign layer that is arranged on the first side of said carrier layer by way of a first
adhesive layer (i.e. pressure sensitive adhesive 21; c2 L47-59; see Figure 2 of Garrison shown below with annotations added by the examiner):

    PNG
    media_image2.png
    200
    509
    media_image2.png
    Greyscale

and 
●a strip layer (i.e. film 24; c2 L47-59) that is arranged on the second side of the carrier
layer by way of a second adhesive layer (i.e. dry adhesive 25; c2 L47-59) in an adhesively separable manner.
Wherein:	(aa) the sign layer comprises a sign (i.e. is connected with printing: indicia 17
and/or 18; Fig1; c2 L40-47; c4 ¶4 to c5 L5) having an outer periphery defined by a peripheral cut (i.e. perforations 12; Fig1; c2 L26-39) and an enclosed region defined by an inner cut (i.e. diecuts 15; c2 L26-39; see Figure 1 of Garrison shown below with annotations added by the examiner):

    PNG
    media_image3.png
    514
    651
    media_image3.png
    Greyscale

(bb) the peripheral cut 12 is arranged through the sign layer and up to, but not through,
the carrier layer (Fig2; c2 L26-47); and 
(cc) the inner cut 15 is arranged through the sign layer and through the carrier layer up
to, but not through, the strip layer (c 2 L26-47; see Figure 2 of Garrison shown below with annotations added by the examiner):

    PNG
    media_image4.png
    240
    489
    media_image4.png
    Greyscale

Garrison teaches a card 14 in strip form including the sign and having a surrounding edge that has an enclosed region where the edge of the strip includes both the sign layer and the carrier layer, but not the strip layer (see Figure 2 of Garrison below with annotations added by the examiner) – and that is edge is, structurally, well-known and conventional in the art – i.e. a cut edge:

    PNG
    media_image5.png
    445
    742
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Melby that the edge is, structurally, a cut edge as suggested by Garrison to be conventional and well-known in the art where such a structural cut edge can be easily formed with accuracy.
Claim 13, in Melby the carrier layer comprises at least on the first side a release coating (i.e. release coating 16; c6 ¶2) such that the sign layer is releasable from the carrier layer.
Claim 14, in Melby the release coating comprises silicone (c6 ¶3)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Garrison.
Claim 12, the above discussion of Garrison applies herein. Note that the claim limitation of “for forming a sign on an object” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior.
Claim 20, the above discussion of Garrison applies herein. Further, the sign layer includes a sign portion to form the sign and a removable portion that is separate from the sign portion; the carrier layer includes a removable portion corresponding to the removable portion of the sign layer; and the strip layer is, by way of the second adhesive layer, separable from the carrier layer together with the removable portion of the carrier layer and the sign layer (see Figures 2 and 3 of Garrison shown below with annotations added by the examiner): 

    PNG
    media_image6.png
    630
    735
    media_image6.png
    Greyscale

Note that the claim limitation of “for forming a sign on an object” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Melby.
Claim 20, the above discussion of Melby applies herein. Further, the sign layer includes a sign portion to form the sign and a removable portion that is separate from the sign portion; the carrier layer includes a removable portion corresponding to the removable portion of the sign layer; and the strip layer is, by way of the second adhesive layer, separable from the carrier layer together with the removable portion of the carrier layer and the sign layer (see Figures 6 and 6a of Melby shown below with annotations added by the examiner): 

    PNG
    media_image7.png
    915
    1054
    media_image7.png
    Greyscale


Note that the claim limitation of “for forming a sign on an object” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Garrison (US 5,318,326) teaches an identification card having a sign and cut edges. Casagrande teaches an identification card having a sign and cut edges. Sablotsky teaches a device cut at inner and outer areas.
Allowable Subject Matter
Claims 18, and thus claims 17 and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 18, the closest prior art of record to Melby and Garrison, alone or together or in combination with the other prior art of record, does not teach or fairly suggest that the sign layer comkprises an adhesion layer at a side across from the carrier layer that allows the sign to be permanently adhered to an object.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Comments
	The amendments and comment filed 5-6-22 have been entered and fully considered. In view of the amendments the rejections in the Office action mailed 1-6-22 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745